Citation Nr: 1102377	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  08-21 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to service connection for psychiatric disability 
other than posttraumatic stress disorder (PTSD).




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The Veteran served on active duty from October 1977 to 
October 1980, and from December 1980 to December 1983.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a May 2007 rating decision in which the RO denied service 
connection for PTSD.  In July 2007, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued in 
May 2008, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in July 2008.

In February 2010, the Board expanded the appeal to include the 
matterof the Veteran's entitlement to service connection for 
psychiatric disability other than PTSD.  See, e.g., Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (indicating that a veteran's 
claim for service connection for psychiatric symptoms should not 
be limited to consideration of a specific diagnosis where the 
pleadings and evidence suggest a claim of broader scope).

At that time, the Board denied service connection for PTSD and 
remanded the matter of service connection for psychiatric 
disability other than PTSD to the RO, via the Appeals Management 
Center (AMC) in Washington, DC, for further action, to include 
additional development of the evidence.  After completing the 
requested action,  the AMC denied service connection for 
psychiatric disability other than PTSD (as reflected in a 
November 2010 supplemental SOC (SSOC)) and returned this matter 
to the Board for further consideration.

As a final preliminary matter, the Board notes that the Veteran, 
in July 2010, submitted evidence to support what he characterized 
as his "pending appeal" for service connection for PTSD.  As 
noted above, the appeal of that issue is no longer pending.  The 
Board denied service connection for PTSD in February 2010.  That 
decision is final.  If the Veteran seeks to reopen that matter, 
he should so inform the RO so that his petition to reopen can be 
adjudicated.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  The Veteran sustained a head injury in service in 1983.

3.  There is no objective evidence of any in-service psychiatric 
symptoms, following the Veteran's head injury or otherwise, and 
the Veteran's assertions of continuity of psychiatric symptoms 
since service are not credible.

4.  The Veteran was  diagnosed with psychiatric disability other 
than PTSD, to include depression, many years post service, and   
there is no competent  evidence or opinion  that there exists a 
medical nexus between any such disability and the Veteran's 
military service, to include the in-service head injury in 1983.


CONCLUSION OF LAW

The criteria for service connection for psychiatric disability 
other than PTSD are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this appeal, a July 2006 pre-rating letter provided notice to 
the Veteran as to what information and evidence was needed to 
substantiate a claim for service connection (to include, more 
specifically, a claim for service connection for PTSD), what 
information and evidence must be submitted by the appellant, and 
what information and evidence would be obtained by VA.  This 
letter also provided the Veteran with information pertaining to 
the assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations.  The 
May 2007 rating decision and November 2010 SSOC reflect the 
initial adjudication of the claim(s) after issuance of this 
letter.  Hence, the July 2006 letter-which meets the content of 
notice requirements described in Dingess/Hartman and Pelegrini-
also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter herein decided.  Pertinent evidence associated with 
the claims file consists of service treatment and personnel 
records, VA and private treatment records, and the reports of 
March 2007 and April 2007 VA examinations.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran.  The Board also finds that no 
additional RO action to further develop the record in connection 
with the claim for psychiatric disability other than PTSD is 
warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence needed 
to substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with this claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter remaining on appeal,  at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge from service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

After a full review of the record, including the medical 
evidence, and statements by the Veteran, the Board finds that 
service connection for psychiatric disability other than PTSD is 
not warranted.

The Veteran's service treatment records are negative for any 
signs, symptoms, or diagnoses of a psychiatric disorder.  In 
February 1983, he presented for treatment with complaints of 
headaches for one week.  He also complained of congested nose and 
sinuses.  It was noted that he had had trauma to the head on 
January 31, 1983, with no loss of consciousness; that the wound 
had been sutured; and the sutures had subsequently been removed.  
Examination revealed a healed, post-traumatic scar of the scalp 
and congested nose and sinuses.  The clinical assessment was that 
he had a viral syndrome.

Although the Veteran was treated in service on several subsequent 
occasions, in March, May, June, August, September, and October 
1983, for, among other things, urethral discharge and bronchitis, 
no further mention was made of any difficulties associated with 
head trauma.  In September 1983, the Veteran had a positive 
urinalysis for recent use of marijuana.

When the Veteran was examined for service separation in October 
1983, he specifically denied any history of depression or 
excessive worry, frequent trouble sleeping, or nervous trouble of 
any sort.  He also denied having frequent or severe headaches, 
dizziness, fainting spells, or periods of unconsciousness.  The 
examiner found the Veteran normal from a neurologic and 
psychiatric standpoint.

In November 2001, the Veteran was seen for a new patient 
appointment at a VA medical facility.  He reported a history of 
head trauma as a result of a scuffle that caused him to fall down 
a flight of stairs, with subsequent headaches.  He also reported 
mild depression.  On examination, he was noted to be within 
normal limits psychiatrically.  PTSD screening in December 2004 
was negative.

In October 2005, the Veteran presented for VA treatment with 
complaints that included recent depression.  It was noted that he 
had a history of head trauma.  The clinical assessment was that 
he had mild depression.

A June 2006 letter from Goldsboro Psychiatric Clinic, P.A., 
reflects the Veteran's account that he got into a fight with 
another soldier during service in 1983, falling down a flight of 
stairs and receiving severe injuries.  He reported suffering from 
headaches after the fall, and developing a fear of stairs.  He 
also indicated that he had been placed in a holding cell and made 
to participate in a criminal line up.  The examining physician 
diagnosed chronic PTSD and chronic major depression.  The 
examiner related the PTSD diagnosis to service, but offered no 
opinion as to the etiology of the Veteran's depression.

Additional outpatient records from Goldsboro Psychiatric Clinic, 
dated, from June 2006 through November 2007, reflect ongoing 
outpatient treatment for psychiatric symptoms.  The Veteran 
reported that he had nightmares about falling down stairs 
approximately three times per week, beginning in the early 1980s.  
He also reported panic attacks, flashbacks, and trouble sleeping.

The Veteran was examined for VA compensation purposes in March 
2007.  He complained of difficulties since 1983, when he got into 
a fight and was pushed down some steps.  He reported that he had 
gone "all the way to the bottom," that he had been unconscious 
for a few hours, and that he had been seen but not hospitalized.  
He said that he was anxious, depressed, had trouble sleeping, and 
could not keep a job.  He reported nightmares, flashbacks, and 
intrusive thoughts.  He stated that he had attempted suicide a 
few times, and reported a history of having gone through drug or 
alcohol rehabilitation twice, the last time 15 years ago.

On examination, the Veteran was alert, cooperative, and polite.  
There were no loosened associations or flight of ideas.  There 
were no bizarre motor movements or tics.  His mood was calm, and 
his affect was appropriate.  There was no impairment of thought 
processes or communication.  The examiner deferred making a DSM-
IV diagnosis; he said that because of the Veteran's presentation 
of his symptoms, psychological testing would be necessary to help 
ascertain the true nature and extent of the Veteran's condition.

Psychological testing was performed in April 2007.  It was noted 
that the Veteran participated in several hours of testing.  He 
expressed his belief that he had nerve troubles while growing up.  
He described himself as rather solitary in childhood and in 
school.  He indicated that his parents were often in conflict and 
that he was frequently in trouble.  He reported that he was not 
presently close to his family, that he had no interest in making 
friends, and that he did not participate in social groups or 
activities.

The examiner noted that the main theme the Veteran expressed was 
that he was miserable and unable to function normally and, 
related to that theme, that his problems began with his being 
"thrown off that second floor in Germany."  The Veteran 
reported that he had been "fussing on the second floor" with 
another soldier when a fight ensued, and he was pushed, hitting 
the bottom of the first floor with "blood gushing from [his] 
head."  He indicated that he "woke up" in the medic place.  He 
reported that he did not know how long he had been unconscious, 
but said that he recalled his first sergeant coming to see him in 
his barracks the next day and subsequently going to the doctor 
because of a "terrible headache and blood still leaking out of 
[his] head."  He indicated that his "head was hurting every 
day" until "the day I got out," and that he had been having 
problems ever since.

The examiner said that the Veteran's responses on validity scales 
indicated that he was able to attend to, understand, and respond 
in a consistent, non-random manner to item content.  However, the 
Veteran produced an extremely elevated score on the validity 
scale that assesses the degree to which an examinee endorses 
extremely bizarre and unlikely symptoms.  The examiner said that 
from the testing results, it appeared that the Veteran was 
attempting to portray himself in an especially negative manner.  
The examiner observed a similar pattern of responding on other 
validity scales, as there was considerable evidence of over-
endorsement of highly unusual and even bizarre items.

The examiner said that records suggested that the Veteran had 
sustained a fall and some degree of head injury during his active 
service, but based on medical notes from the time of the fall, 
and based on the Veteran's description of the event, it appeared 
highly doubtful that the event constituted a psychological 
trauma.  The examiner said that based on current testing and 
interview data, the Veteran was prone to over-endorse, 
exaggerate, and/or falsify his reports regarding previous and 
current functioning, as shown by two standardized tests which 
specifically assess the degree of symptom over-endorsement.  The 
examiner also noted inconsistencies between the current 
evaluation and a prior evaluation, as well as between the 
Veteran's current account of the aftermath of his in-service 
fall, on the one hand, and what could be gleaned about the 
sequelae from in-service medical records on the other.  It was 
noted that the Veteran had a tendency to "list" and repeat 
symptoms and to offer statements such as "don't like nobody 
walking behind me," which appeared to have little relation to a 
fear of steps and of falling, and which seemed to reflect a 
desire to be exhaustive in his description of his condition.

The examiner concluded that a diagnosis of PTSD did not appear 
warranted and, in fact, that it was difficult to assess what, if 
any, clinical conditions may be present in view of the numerous 
questions regarding the veracity of the Veteran's claims and 
descriptions.  The psychologist's final diagnostic assessment was 
that the Veteran had depression, not otherwise specified (NOS), 
and suspected antisocial and other personality features.  
Following review of the test results, the March 2007 VA examiner 
offered a similar diagnostic impression of depressive disorder, 
NOS, and mixed personality traits.

An October 2007 VA treatment record shows that the Veteran 
complained of continued depression, even with Prozac.  The 
clinical assessment was that he had mild depression.

In December 2007, the Veteran underwent a 60-minute VA mental 
health diagnostic evaluation.  He reported a history of heavy 
alcohol use, including during service, but said that he had 
stopped drinking and drugs 15 years ago.  He reported that he had 
been involved in several fights during service, and said that he 
had been hurt during service when, during an incident related to 
fighting and intoxication from alcohol, he fell down some stairs 
and "split [his] head open."  He reported intermittent 
headaches on the top of his head since the time of the fall, 
together with behavioral changes, and showed the examiner a 
noticeable scar on his scalp.  He endorsed symptoms of depression 
and irritability, and expressed that, as a result of the fall in 
service, he was afraid of any stairs.  He reported that he had 
never had computed tomography (CT) scan or magnetic resonance 
imagining (MRI) for the injury.  The diagnostic impression was 
that he had depression, and mild PTSD versus simple phobia.  It 
was recommended that he be evaluated for head trauma.

In April 2009, the Veteran underwent VA neurocognitive screening 
and a speech TBI consult.  He reported that he had been pushed 
off a second floor of stairs, and fell all the way down to the 
first floor, while scrabbling with another man in 1983.  He said 
that he lost consciousness for approximately one minute, that he 
remembered other soldiers waking him up, that there was blood 
everywhere, and that he was rushed to the clinic.  He indicated 
that he had had terrible headaches for which he had kept going to 
the clinic; that he could not think or do anything; and that he 
was dizzy.  He also indicated that his captain had kept him in 
the barracks for two months.  He complained of a having had a 
variety of problems since that time, included problems with 
depression, irritability, frustration, and intermittent anxiety.  
No diagnosis was rendered.  In March 2010, it was noted that 
speech pathology results yielded a negative neurocognitive 
screening, and that no further neuropsychological evaluation was 
needed.

A June 2010 report from Psychological Consulting Services 
reflects the Veteran's report that he got into a fight with 
another soldier during service and fell down from the second 
floor.  The report notes that the Veteran was knocked 
unconscious, cracked his skull, was taken to the hospital, and 
was kept out of service for 20 days.  The report further notes 
that he was given a profile because he had severe headaches and 
could not stand in formation, and that the side of his head was 
numb at the time of his military discharge.  The report indicates 
that he started experiencing numerous psychiatric symptoms after 
the fall, and that at the time of the examination he endorsed 
depressive symptoms including crying spells, mood swings, and 
suicidal ideation.  On examination, the Veteran's mood was 
dysthymic.  The final diagnostic assessment was that he had PTSD, 
due to his fall in the military, and alcohol abuse in remission.  
No other psychiatric diagnoses were noted.

The above-cited medical evidence of record clearly establishes 
that the Veteran has been diagnosed with psychiatric disability 
other than PTSD, to include depression.  However, the record 
simply fails to establish that any such disabililty is  to 
include the in-service head injury in January 1983 (as alleged).

As indicated above, there is nothing in the service treatment 
records or report of discharge examination to support a finding 
of psychiatric disability in service.

The Board further notes that the Veteran's assertions of 
continuity of psychiatric symptoms since service are not 
credible.  In connection with the current claim for benefits, the 
Veteran has stated that he has suffered from psychiatric symptoms 
ever since sustaining a head injury during service in January 
1983.  While the Veteran is certainly competent to report 
symptoms such as nightmares and anxiety (see, e.g., Charles v. 
Principi, 16 Vet. App. 370 (2002), Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)), 
his assertions may be weighed against other evidence.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  Here, the Board finds it 
significant that the Veteran specifically denied any history of 
depression or excessive worry, frequent trouble sleeping, or 
nervous trouble of any sort at the time of his separation 
examination in October 1983.  The Board accepts as more 
persuasive the Veteran's own report of his in-service symptoms 
(as reflected in contemporaneous service records) than his 
assertions advanced in connection with the current claim for 
benefits.

Moreover, the first actual documented diagnosis of acquired 
psychiatric disability-depression-does not appear in the 
medical evidence until 2005, more than 20 years after the 
Veteran's discharge from service.  The Board notes that the 
passage of many years between discharge from active service and 
the medical documentation of a claimed disability is a factor 
that tends to weigh against a claim for service connection.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Further, the Board notes that none of the medical records include 
any competent and credible medical comment or opinion which 
demonstrates that a currently shown psychiatric disability other 
than PTSD had its onset in or is otherwise medically related to 
service, to include the in-service head injury in 1983.  Although 
the record contains a December 2007 VA report which suggests that 
the Veteran might have a "simple phobia" related to his fall in 
1983, that report is based on the Veteran's assertion that he 
developed a fear of stairs after the fall, which the Board has 
characterized as  not credible.  As noted above, the Veteran 
specifically denied any history of depression or excessive worry, 
frequent trouble sleeping, or nervous trouble of any sort when 
was examined for separation in October 1983.  It was not until 
June 2006, the same month that he began seeking VA benefits, that 
he reported developing a fear of stairs.  His more recent reports 
of events (e.g., that he lost consciousness after the fall, that 
he "cracked his skull," and that he suffered from chronic 
nightmares, headaches, and behavioral changes after the fall, and 
that the side of his head was numb at the time of his separation 
from service) are contradicted by the contemporaneous service 
records, and VA psychological testing has revealed that the 
Veteran is prone to over-endorse, exaggerate, and/or falsify his 
reports regarding previous and current functioning, and that it 
is "highly doubtful" that the fall in service constituted a 
psychological trauma.  Accordingly, the Board gives no weight to 
the Veteran's statements to the effect that he has developed a 
fear of stairs as a result of his in-service fall.

Finally, the Board notes that, as regards any direct assertions 
by the Veteran that there exists a medical nexus between any 
diagnosed psychiatric disability other than PTSD and service, to 
include the head injury therein, such assertions provide no basis 
for allowance of the claim.  The matter of medical etiology of 
current psychiatric disability is a matter within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. App. 
134, 137-38 (1994).  As the appellant is not shown to be other 
than a layperson without appropriate medical training and 
expertise, he simply is not competent to render a probative 
(persuasive) opinion on the medical matter upon which this claim 
turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Hence, the lay assertions in this regard have no 
probative value.

For all the foregoing reasons, the Board finds that the claim for 
service connection for psychiatric disability other than PTSD 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, credible, and persuasive  
evidence supports the claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for psychiatric disability other than PTSD is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


